Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-8, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/01/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Paul Braier on 06/08/2022.
            1.         (Currently Amended) A dispersion liquid of silica particles, comprising silica particles having an average particle diameter of 5 to 300 nm determined from an electron micrograph, a density of 1.20 g/cm3 or more and less than 1.60 g/cm3  determined from the average particle diameter and a specific surface area determined by a BET method using nitrogen adsorption, and an amount of carbon derived from an alkoxy group contained in the silica particles is 0.005% by mass or more and 0.50% by mass or less, wherein the dispersion liquid has a pH of less than 8, a silica concentration of 12 to 40% by mass, and a viscosity in terms of a silica concentration of 20% by mass of 40 mPas or less, and wherein an amount of a compound containing silicon other than the silica particles in the dispersion liquid is 200 ppm or less, wherein a peak area showing Q4 structure, determined by 29Si-NMR analysis from -100.0 to -120.0 ppm, is 70% to 90% of a peak area showing Q0 to Q4 structure, determined by 29Si-NMR analysis from -73.0 to -120.0 ppm.

            6.  (Currently Amended) A method for producing a dispersion liquid of silica particles, comprising:
                        preparing a dispersion liquid containing silica particles by using alkoxysilane as raw material;
                        aging by heating the dispersion liquid in the presence of alkali such that a density of the silica particles determined from an average particle diameter determined from an electron micrograph and a specific surface area determined by a BET method using nitrogen adsorption is 1.20 g/cm3 or more and 1.60 g/cm3 or less; and
                        removing the alkali from the dispersion liquid obtained by aging to once raise a viscosity in terms of a silica concentration of 20% by mass of the dispersion liquid to 60 mPas or more and then further removing the alkali to provide a pH of the dispersion liquid of less than 8, 
                        wherein an amount of carbon derived from an alkoxy group contained in the silica particles is 0.005% by mass or more and 0.50% by mass or less, and an amount of a compound containing silicon other than the silica particles in the dispersion liquid is 200 ppm or less, wherein a peak area showing Q4 structure, determined by 29Si-NMR analysis from -100.0 to -120.0 ppm, is 70% to 90% of a peak area showing Q0 to Q4 structure, determined by 29Si-NMR analysis from -73.0 to -120.0 ppm.

9 (cancelled).
REASONS FOR ALLOWANCE
Claims 1 - 2, 4, and 6 - 8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose nor render obvious all the cumulative limitations of claim 1. The prior art does not disclose nor render obvious all the cumulative limitations of claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731